Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 1 of 43




            COMPOSITE
             EXHIBIT
               D
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 2 of 43



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

    In re:

    160 Royal Palm, LLC,                    Case No. 18-19441-EPK

    Debtor.                                 Chapter 11
    ____________________________________/




                               EXPERT REPORT OF
               MARCIE D. BOUR, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 3 of 43
        Expert Report of Marcie D. Bour
        December 28, 2018


   I.          INTRODUCTION

        1.     Yip Associates has been retained by Debtor in Possession, 160 Royal Palm, LLC, for the

               bankruptcy estate of 160 Royal Palm, LLC (the “Debtor”).

        2.     I have been asked to provide an expert opinion with regard to the following issues for the

               evidentiary hearing:

               a. Analyze the sources of funds received by or used for the benefit of the Debtor.

               b. Provide a solvency analysis of the Debtor as of August 31, 2013, immediately after the

                  transfer of the member interest from Glenn Straub (“Mr. Straub”) to Palm House, LLC,

                  and on March 29, 2014, the day after the Debtor’s mortgage to KK-PB Financial, LLC

                  (“KK-PB”) was recorded.

               c. Document the flow of funds related to the transaction and identify the creditors of 160

                  Royal Palm, LLC as of August 31, 2013 and March 29, 2014.

               d. Trace the flow of funds from EB-5 Investors, directly or indirectly, to or for the benefit

                  of the Debtor.

        3.     Previously, I expressed opinions in two affidavits. I received additional information and

               had the opportunity to further analyzed previously received information. This Expert

               Report supersedes any previous opinions expressed in this case.

        4.     In preparing this report and forming the opinions expressed herein, I have reviewed and

               considered to the extent deemed necessary and appropriate, the documents, information

               and data sources listed in Exhibit 1, as well as the sources specifically cited in this report.

        5.     My opinions are based on the document reviewed, analysis preformed, independent

               research, and testimony of witnesses, as well as my experience, education and training as


                                                                                                             2
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 4 of 43
        Expert Report of Marcie D. Bour
        December 28, 2018

               a certified public accountant, forensic accountant and business appraiser, as relevant to the

               engagement.

        6.     Should additional documents and information be made available or reviewed, certain

               information or facts may come to light, which may impact the observations and conclusions

               herein. I reserve the right to amend this Expert Report based on such information.

  II.          RELEVANT EXPERIENCE

        7.     I am a Partner at Yip Associates, a forensic accounting and financial investigations firm

               with offices in Miami, Fort Lauderdale, Boca Raton, Tampa, New York, and New Jersey.

        8.     I am a Certified Public Accountant licensed by the State of Florida since 1993. Prior to

               becoming licensed in Florida, I was licensed as a Certified Public Accountant in

               Pennsylvania in 1986. I also hold the following professional designations: Certified Fraud

               Examiner (“CFE”), Master Analyst in Financial Forensics (“MAFF”), Certified Valuation

               Analyst (“CVA”), Accredited in Business Valuation (“ABV”), Accredited in Business

               Appraisal Review (“ABAR”), and Certified in Distressed Business Valuation (“CDBV”).

               My experience for the past 23 years has been in the areas of forensic accounting, economic

               losses, and business valuation.

        9.     I have over thirty years of professional experience as a CPA, dealing with a wide variety

               of companies. Specific to this case, I have been involved with real estate projects for over

               thirty years. I also have experience in asset tracing as it relates to real estate, as well as

               other asset tracing engagements. See Exhibits 2 and 3.

        III.   SUMMARY OF OPINIONS

        10.    Upon gaining a understanding of the transactions, I have documented the following:



                                                                                                           3
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 5 of 43
    Expert Report of Marcie D. Bour
    December 28, 2018

           a. Mr. Straub had control of the Debtor as its sole member through August 30, 2013 and

              was an insider of the Debtor at that time.

           b. On August 30, 2013, Mr. Straub concluded a transaction whereby the Debtor assumed

              a mortgage and paid cash to Mr. Straub (“August 30, 2013 Transaction”).

           c. The Debtor received no cash or property in the August 30, 2013 Transaction.

           d. As a result of the August 30, 2013 Transaction, the Debtor was insolvent.

           e. The Debtor did not have working capital and was inadequately capitalized to timely

              pay its obligations after the August 30, 2013 Transaction.

    11.    In connection with the August 30, 2013 Transaction,

           a. I have determined that the Debtor received funds from EB-5 investors used for the

              purchase of the member interest in the August 30, 2013 Transaction.

           b. Mr. Straub was paid cash of $6,211,000 by the Debtor.

           c. Funding for the Debtor’s development of the Palm House Hotel (“Hotel”) was through

              South Atlantic Regional Center LLC (“SARC”), a promoter of EB-5 investment

              programs, and Palm House Hotel, LLLP, an EB-5 investment vehicle.

           d. The Debtor was insolvent as of August 31, 2013 and March 29, 2014.

    IV.    BACKGROUND: 160 ROYAL PALM, LLC AND RELATED ENTITIES

    12.    In 2009, during the height of the recession, Mr. Straub purchased the real estate located at

           160 Royal Palm Way, Palm Beach, Florida for $10,000,100. Mr. Straub, through his single

           member entity, 160 Royal Palm, LLC, entered into an agreement to sell the property to

           Palm House PB, LLC.        The purchase and sales agreement, dated March 12, 2012,

           represented in Section 3.1 that the Seller’s Verified Costs (including the $10 million land



                                                                                                     4
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 6 of 43
    Expert Report of Marcie D. Bour
    December 28, 2018

            acquisition cost) totaled approximately $19 million. The difference between the purchase

            price of $26.6 million and the Seller’s Verified Costs consisted of profit.

    13.     The agreement to purchase the real estate with the partially complete Palm House Hotel

            was revised (“As Is Agreement”) at an increased purchase price of $36 million.

    14.     An assignment agreement transferred the member interest in the Debtor from Mr. Straub

            to Palm House, LLC1 as of August 30, 2013. The member interest was sold instead of the

            real estate.

    15.     In association with the transfer of the member interest to Palm House, LLC, a note for

            $27,468,750 and related mortgage were signed by the Debtor. The note and mortgage

            constituted 100% financing of the Seller’s Verified Cost and Mr. Straub’s profit in the first

            contract.

    16.     As described in a response to a Request for Evidence to support an EB-5 application, the

            following information was provided to U.S. Citizenship and Immigration Services

            (“USCIS”) by SARC:2

                a. “Royal 160 LLC (owned by the current Developer, Robert Matthews) purchased

                    the property for $29,000,000 in Aug 2006, and carried a mortgage on the

                    property.”3

                b. “In 2009, due to the housing and economic downturn, Royal 160 LLC enlisted the

                    help of a business associate to buy out the note on the property in a “friendly” deal,




    1
      Palm House, LLC is owned by Gerry Matthews for the benefit of Robert Matthews (99%) and Ryan Black (1%).
    SEC Documents page 48-61.
    2
      Excerpted from Bates No. Robert Matthews0007553-0007556.
    3
      This is corroborated by the deed accessed https://www.pbcgov.org/papa/.
                                                                                                            5
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 7 of 43
    Expert Report of Marcie D. Bour
    December 28, 2018

                     wherein construction could continue on the property and Robert Matthews could

                     re-purchase the property once economic conditions improved.”4

                 c. “In 2009, 160 Royal Palm, LLC (owned by Matthews’ business associate Glenn

                     Straub) purchased the note for $10,100,000 and gained ownership of the property.”5

                 d. “In September 2013, Robert Matthews purchased 160 Royal Palm, LLC for

                     $36,625,000, thereby re-acquiring ownership of the property.”

    17.     Prior to the assignment of the membership interest, in April 19, 2012, USREDA, Inc.

            agreed “to provide [a] commitment with regard to expansion and current development of

            THE PALM HOUSE HOTEL | PALM. USREDA will provide up to $62,000,000 in

            working capital through an EB-5 Investment Facility granted through the USCIS.”6 This

            document refers to Robert Matthews (“Mr. Matthews”) as President of The Palm House

            Hotel even though he allegedly had no ownership or control over the real estate.

    18.     The $62,000,000 commitment for the financing is the difference between the $91,000,000

            total project costs as represented to the investors over the $29,000,000 land acquisition cost

            as shown in the SARC / Palm House, LLC (Palm House Project) Confidential Business

            Review.7

    19.     SARC accepted funds from the first Palm House Hotel EB-5 investor on November 16,

            2012, nine months prior to the indirect transfer of the Debtor to Mr. Matthews in August

            2013.8


    4
      Electronic Articles of Organization for Florida Limited Liability Company filed with the Florida Secretary of State
    as access at www.sunbiz.org indicate that as of September 15, 2009 Glenn F. Straub is the managing member/manager
    of 160 Royal Palm, LLC.
    5
      https://www.pbcgov.org/papa/ indicates that the purchase price was $10,000,100 based on the certificate of title
    dated October 22, 2009.
    6
      Bates No. Robert Matthews000100, Letter dated April 19, 2012 from Joseph Walsh, Sr. to Robert Matthews.
    7
      Bates No. RB_PH_00574.
    8
      ERSHAL-0041.
                                                                                                                       6
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 8 of 43
    Expert Report of Marcie D. Bour
    December 28, 2018

    20.     SARC notified Palm House, LLC that it was approved for a $39,500,000 loan for the Palm

            House Hotel Project on or about November 30, 2012.9

    21.     Effective August 30, 2013, a first amendment to the As Is Agreement provided that Palm

            House PB, LLC assigned its rights in the contract to Palm House, LLC. It also included a

            confidentiality provision which limits Mr. Straub and any other person or entity controlled

            by or affiliated with him to “disclose to the Town of Palm Beach or any of its employees

            or representatives any information about the Agreement, as amended herein, or any

            transaction thereunder, including the possibility of the sale or exchange of control of the

            Property, status of discussions or negotiations, the execution of any documents or any of

            the terms of such transactions unless required by applicable law. This covenant shall

            survive Closing.”10

    22.     A second amendment provided for the closing date to be August 30, 2013.11

    23.     Separate from these amendments, Palm House, LLC and Mr. Straub signed an assignment

            agreement to transfer the member interest in Debtor, rather than transferring the real estate

            as contemplated by the As Is Agreement.12

    24.     A closing statement dated August 30, 2013 (“Closing Statement”) was prepared by Leslie

            R. Evans (“Mr. Evans”) which reflects:13

                a. A contact price of $36,625,000.

                b. The amount to be escrowed of $744,442 and the amount to be paid to creditors of

                    $88,075.70, totaling $832,517.70.


    9
      SEC Documents page 23-27.
    10
       Section 2, First Amendment to “As Is” Agreement for Purchase and Sale between Palm House PB, LLC and 160
    Royal Palm, LLC. Bates No. KK-PB7/31/18Disc41-58.
    11
       Ibid, Section 1.
    12
       Bates No. KK_PB7/31/18Disc26-33.
    13
       Bates No. KK_PB7/31/18Disc2.
                                                                                                             7
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 9 of 43
       Expert Report of Marcie D. Bour
       December 28, 2018

                     c. A deposit from the buyer of $2,000,000.

                     d. Seller financing of $27,468,750.

                     e. Cash due to seller at closing of $6,220,920.86

       25.       The seller financing from Mr. Straub actually was a mortgage to KK-PB in the amount of

                 $27,468,750 from the Debtor for his transfer of his member interest in the Debtor.14

       26.       The closing statement is signed by Palm House, LLC, as the seller, and 160 Royal Palm,

                 LLC as the buyer. This is inconsistent with the assignment agreement which is between

                 Mr. Straub as the seller and Palm House, LLC as the buyer.15

  V.             FUNDS RECEIVED BY OR USE FOR BENEFIT OF DEBTOR

       27.       I traced the funds that were received by the Debtor or used for the benefit of the Debtor at

                 through two different dates, August 30, 2013 and March 28, 2014.

       28.       Prior to the transfer of the member interest, Mr. Straub, directly or through entities that he

                 controlled, funded the Debtor’s construction activities. After the transfer of the member

                 interest, the activities of the Debtor were funded by money from SARC and USREDA.

       29.       The following chart illustrates the flow of funds between the various entities prior to the

                 August 30, 2014 Transaction.




       14
            Bates No. KK_PB7/31/18 DISC 26, 000004-000025.
       15
            Bates No. KK_PB7/31/18Disc26-33.
                                                                                                             8
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 10 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018




   30.   I traced EB-5 Investor money into the SARC PNC account xxx7626 prior to the August

         30, 2013 Transaction. These transactions specifically indicated they were for the “Palm

         House Hotel” or “Palm House Hotel, LLLP”. The money was wired into this SARC

         account titled “Escrow Account”. The money in this account also included investments in

         other EB-5 ventures.

   31.   As illustrated above, money was moved from SARC through two attorneys’ escrow

         (IOTA) accounts before being transferred to the Debtor. No transfers were made to Palm

         House, LLC, the owner of the Debtor.

   32.   The following chart illustrates how the flow of funds changed after the August 30, 2013

         Transaction through March 28, 2018.




                                                                                              9
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 11 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018




   33.   After August 30, 2013, additional funds were transferred into the Debtor’s Bank of

         America account xxx3405, which were used to pay Mr. Straub cash due from the closing

         of the August 30, 2013 Transaction. The funds were received from SARC and the proceeds

         from a hard money loan from Revere High Yield Fund, L.P. by the attorneys’ escrow

         accounts and then transferred to the Debtor.

                                                                      160 Royal
                                                                     Palm Bank
                                                 Source of Funds       Account
         Transfer from Galle IOTA                Evans/SARC        $ 2,600,000.00
         Transfer from Evans IOTA                SARC                2,580,000.00
         Transfer from Evans IOTA                SARC                  150,920.08
         Transfer from Galle IOTA                Revere Loan           890,000.78
         Cash available in 160 Royal Palm Acct                     $ 6,220,920.86

   34.   I traced funds in the Debtor’s Regions accounts xxx7918 and xxx6046, which was opened

         November 1, 2013.




                                                                                            10
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 12 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                                               Sources through
         Payor                                    03/29/14             Notes
         Palm House Hotel (Acct x8336)         $ 2,000,000.00
         Leslie Evans Escrow (Account x0443)     1,485,000.00
         Unknown Credit                            100,000.00
         Internal Transfer (Acct x7918)             50,000.00 Transfer
         Palm House PB LLC                          36,200.00
         Internal Transfer (Acct x6046)             30,000.00 Transfer
         NJL Development                            10,000.00
         Brioni                                       6,042.00 Refund
         Chanel #3                                      736.70
         Robert Matthews                                 50.00
         Regions Bank                                     1.34
         Totals:                               $ 3,718,030.04

   35.   As noted above, all transfers to the Debtor have been accounted for except for a deposit of

         $100,000 made on March 27, 2014.

   36.   I also traced $180,000 into the Debtor’s Regions account xxx5996.

   37.   Subsequently, through December 31, 2014, additional funds were received from the

         following sources:

                                                Sources After 03/31/14
         Payor                                    through 12/31/14                  Notes
         Palm House Hotel (Acct x8336)         $          8,500,000.00
         Leslie Evans Escrow (Account x0443)              7,100,000.00
         Unknown Credit                                      93,550.00
         Internal Transfer (Acct x7918)                     990,000.00   Transfer
         Internal Transfer (Acct x6046)                     840,000.00   Transfer
         Easyjet                                                566.00   Refund
         Budget.Com                                             500.83   Refund
         Expedia                                                492.07   Refund
         Boots                                                  180.25   Refund
         Jet Blue                                               120.00   Refund
         Bloomingdales                                           63.07   Refund
         Target                                                  31.79   Refund
         Steamship Authority                                     25.00   Refund
         Instant Checkmate                                       22.86   Refund
         Regions Bank                                            18.74
         Totals:                               $         17,525,570.61


   38.   With the exception of the unknown credit for $93,550, all transfers to the Debtor have been

         accounted for. Mr. Evans kept a ledger for the transactions involving the Debtor, which

                                                                                                 11
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 13 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

              has been modified. The most recent version, date stamped February 17, 2017, reflects the

              Matthews P/O Palm House escrow sub-account having a negative balance from September

              3, 2013. The only times the escrow sub-account shows a positive balance is immediately

              after a deposit and before the funds are disbursed. The balance went negative within as

              little as a day and as long as eight days. It was not until April 9, 2014, that the escrow sub-

              account balance remained positive balance until the funds were transferred out on August

              12, 2014.

   39.        On April 3, 2014 the escrow sub-account balance for Matthews P/O Palm House was

              ($3,343.19).

   40.        Between April 3, 2014 and June 10, 2014, Palm House Hotel, LLLP advanced $7,000,000

              to the escrow sub-account. These funds were transferred to the Debtor.

   41.        I went a step further and was able to trace the funds received by the Evans IOTA account

              back to SARC’s “escrow account”. This account was used to collect funds from EB-5

              investors.

   42.        The shortfall in funds was made up by a transfer on September 24, 2014 of $106,343.19

              that is described as “B. Matthews loan to Palm House 137…” This was not an actual cash

              deposit from Mr. Matthews, but rather a “transfer” of funds from another Evans IOTA sub-

              accounts, Matthews Brokerage Fee Acct, which was “opened” with a transfer of the

              commission from the transfer of the member interest in 160 Royal Palm.16

   TRACING EB-5 INVESTOR MONEY USED FOR PURCHASE OF MEMBER INTEREST

   43.        Prior to August 30, 2013, SARC raised $3.5 million from investors to fund the Palm House

              Hotel.


   16
        Leslie Robert Evan & Associates, P.A. Account QuickReport dated stamped February 17, 2017.
                                                                                                          12
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 14 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

   44.        Between November 6, 2012 and February 5, 2013, SARC and USREDA advanced

              $3,000,000 to Craig Galle (“Mr. Galle”).
  Analysis of Transfers between Galle IOTA Account, Evans IOTA Account and 160 Royal Palm
                                                           Galle                               Evans                     160 Royal Palm (Debtor)
     Date                                    Disbursements       Deposits        Disbursements      Deposits         Disbursements     Deposits
   11/6/2012 USREDA                                              $ 1,500,000.00
   1/11/2013 SARC                                                    500,000.00
   1/18/2013 SARC                                                    500,000.00
    2/5/2013 SARC                                                    500,000.00
   4/15/2013 Transfer between attorneys        3,000,000.00                                         $ 3,000,000.00
   7/15/2013 SARC                                                                                     1,500,000.00
   7/17/2013 Transfer between attorneys                            2,000,000.00  $ 2,000,000.00
   7/29/2013 Transfer between attorneys        2,000,000.00                                           2,000,000.00
   8/15/2013 Transfer between attorneys                            2,000,000.00    2,000,000.00
   8/26/2013 SARC                                                    900,000.00
   8/28/2013 SARC                                                                                     2,000,000.00
   8/29/2013 SARC                                                                                       230,000.00
   8/30/2013 160 Royal Palm                    2,600,000.00                                                                             2,600,000.00
    9/3/2013 160 Royal Palm                                                        2,580,000.00                                         2,580,000.00
    9/3/2013 160 Royal Palm                                                          150,920.08                                           150,920.08
    9/6/2013 Net Proceeds from Revere Loan                         3,026,859.51
    9/6/2013 Leslie Robert Evans Escrow        1,064,858.73                                           1,064,858.73
    9/6/2013 160 Royal Palm LLC                  890,000.78                                                                               890,000.78
    9/6/2013 New Haven Contracting South         550,000.00
    9/6/2013 Nicholas Laudano                    522,000.00


   45.        After moving funds back and forth between escrow accounts, and receiving an additional

              $900,000 from SARC, Mr. Galle advanced $2,600,000 to the Debtor on August 30, 2013.

   46.        SARC advanced Mr. Evans $2,230,000 on August 28 and 29, 2013, shortly before he

              advanced a total of $2,730,920.08 to the Debtor on September 3, 2013. 17

   47.        I traced at least $500,000 of the funds advanced to the Evans IOTA account to a Palm

              House Hotel EB-5 investor deposit.

   48.        The balance of $1,500,000 can be traced to EB-5 investors for a different SARC project.

   49.        The last source of funds used to pay Mr. Straub came from the proceeds of a Revere Capital

              Management, LLC (“Revere”) loan.18                                  This loan was taken out by Royal Palm

              Development I, LLC. Revere demanded that there be a second mortgage to collateralize

              the loan on the real estate owned by the Debtor, which would only be recorded if there was



   17
        Bates No. Robert Matthews007226; Robert Matthews 007545.
   18
        The Revere loan was made by Revere High Yield Fund, L.P.
                                                                                                                                                   13
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 15 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

               an event of default. This became irrelevant when Palm House Hotel, LLLP, the EB-5

               investment vehicle, advanced the funds to repay the loan on November 26, 2013.

      50.      I traced the repayment of the Revere loan on November 26, 2013 to funds transferred into

               the Evans IOTA Account from Palm House Hotel, LLLP on the same day the loan was

               repaid. The wire information from Palm House Hotel, LLLP indicated, “Revere Capital

               Management, LLC Note Payoff.”19

      CONCLUSIONS FROM ASSET TRACING

      51.      The money used to fund the purchase of the member interest in the Debtor included funds

               from EB-5 investors in Palm House Hotel, LLLP. This money was transferred to attorney

               trust accounts and then disbursed to the Debtor.

      52.      Mr. Evans, who conducted the closing, did not disburse any money to Mr. Straub or KK-

               PB in connection with the August 30, 2013 Transaction.

      53.      The Debtor wired cash to Mr. Straub in addition to signing a mortgage to KK-PB, Mr.

               Straub’s single member LLC, in connection with the August 30, 2013 Transaction.

      54.      The Debtor received no cash or property in connection with the August 30, 2013

               Transaction.

VI.            DEBTOR FUNDS USED FOR NON-BUSINESS PURPOSES

      55.      As part of my analysis, I also reviewed the cash disbursement of the Debtor. I analyzed

               the Debtor’s Regions bank accounts xxx7918 and xxx6046 from the date opened, in

               November 15, 2013 through December 31, 2014 and the Debtor’s Bank of America

               account xxx3405 from August 31, 2013 through November 21, 2013.




      19
           SARC-DS_000374_1STRFP.
                                                                                                    14
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 16 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

   56.   A total of $27,539,060.85 in disbursements was analyzed from the Debtor bank accounts.

         Approximately $4 million was identified as non-business disbursements.

         a. Most notably, in June and July 2014, the Debtor paid $2,018,030 to International Yacht

            Collection for the purchase of a 151 foot yacht for the benefit of the Mr. Matthews.

         b. The Debtor advanced $1,150,000 to Bonaventure 22, LLC, another of Mr. Matthews’s

            investments which was expensed as a developer fee.

         c. Marina costs of $153,188.33.

         d. Wages and expenses related to the 151 foot yacht, were paid to Palm House PB, LLC

            in the amount of $336,000.

         e. Boat insurance of $30,615.91.

         f. Trump International Golf Club of $25,766.46.

         g. Legal fees related to Alibi of $25,444.21.

         h. The Mar-a-Lago Club fees of $22,514.44

         i. Top Quality Yacht expenses of $14,000.

         j. Marine Documentation, Inc. expenses of $6,480 for boat registration.

         k. Dental expenses of $1,948.36.

         l. Retail stores including Fendi, Barney, and Bloomingdales total $8,976.38.

   57.   The total non-business expenses, including those in the preceding paragraph are

         approximately $4 million for the period.

   58.   Not included above are payments made by New Haven Contracting South for the benefit

         of Mr. Matthews from the $13,726,000 paid to the contractor.




                                                                                                   15
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 17 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

VII.       EVANS IOTA ESCROW FUNDS USED FOR NON-BUSINESS PURPOSES

   59.     Mr. Evans maintained a balance (sub-account) within his First Union IOTA account titled

           “Matthews P/O Palm House 1375.150”. This account received funds from SARC that were

           specifically earmarked for “Palm House Hotel”. On December 19, 2013, the Evans IOTA

           account received a wire from SARC for $2,500,000 with the reference “OBI:EB5 Palm

           House Investment”20 On December 26, 2013, another $3,000,000 was received with the

           reference “OBI: Palm House EB5 Investment”21

   60.     The two wires received in December totaling $5,500,000 were then used to pay interest,

           real estate property taxes, insurance, and attorney’s fees and costs of $5,358,869.05 related

           to Mr. Matthews’ personal mortgage with DB Private Wealth Mortgage Ltd.22

   61.     Mr. Evans transferred the brokerage commission for the August 30, 2013 Transaction of

           $1,831,250 to the Evans IOTA sub-account “Matthews Brokerage Fee Acct” on September

           3, 2013.23 From these funds, mortgage payment and real estate taxes totaling $642,454.15

           were paid. The funds were also used to transfer $1,000,000 to 149 Brazilian LLC on June

           6, 2014.




   20
      SARC-DS_002604_1STRFP.
   21
      SARC-DS_002610_1STRFP.
   22
      DB Private Wealth Mortgage, Ltd. V Robert V. Matthews, et al., Case No. 502011CA014062XXXXMBAW, 15th
   Judicial Circuit, Palm Beach County, FL.
   23
      Leslie Robert Evans & Associates, PA, Account QuickReport, All transactions: Account 1213, First United IOTA
   Real Estate), Matthews Brokerage Fee Acct; and 1250, 1st Union IOTA (RE 8/11/14) Matthews Brokerage Fee Acct.
   Report date stamped 2/17/17. Another Quick Report for the same Matthews Brokerage Fee Acct shows the money
   for the commission being transferred May 23, 2014. That report is date stamped 5/23/14. Both indicate that the
   money was transferred to the same sub-account.
                                                                                                               16
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 18 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

VIII.              METHODOLGY AND ANALYSIS - SOLVENCY

        62.        In order for a debtor to be insolvent under 11 U.S.C. §101(32)(A), it must have a

                   “…financial condition such that the sum of such entity’s debts is greater than all of such

                   entity’s property, at a fair valuation.”

        63.        Section 726.103(1), Florida Statutes, provides a definition referred to as the “balance sheet

                   test.” Under the test, “[a] debtor is insolvent if the sum of the debtor's debts is greater than

                   all of the debtor's assets at a fair valuation.”

        64.        Additionally, insolvency is presumed for “[a] debtor who is generally not paying his or her

                   debts as they become due…” 24

        65.        Typically, the assets and liabilities on the debtor’s balance sheet are adjusted to their fair

                   valuations. When the liabilities at fair valuation exceed the assets at fair valuation, the

                   debtor is insolvent. While this traditional balance sheet test is simple in its format,

                   determining the fair valuation of the assets and liabilities can be more complex.

        66.        There is no definition of fair valuation within the Bankruptcy Code. Most jurisdictions,

                   including Florida, interpret fair valuation to mean fair market value.

        67.        Fair market value is defined in the International Business Valuation Glossary of Terms, as

                   “[T]he price, expressed in terms of cash equivalents, at which property would change hands

                   between a hypothetical willing and able buyer and a hypothetical willing and able seller,

                   acting at arms’ length in an open and unrestricted market, when neither is under compulsion

                   to buy or sell and when both have reasonable knowledge of the relevant facts.”

        68.        There are three accepted groupings of methodologies for valuing assets and liabilities. For

                   the valuation of tangible property, they are the cost approach, the income approach, and


        24
             Section 726.105(1)(b)2, Florida Statute.
                                                                                                                17
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 19 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

            the sales comparison approach.              The equivalent for intangible assets and business

            enterprises are the asset approach, the income approach, and the market approach.

   69.      I have used an asset approach framework for purposes of testing solvency for purposes of

            this report, since the Debtor has no source of income to use as a basis for a cash flow

            methodology. Additionally, the Real Estate Appraisal confirms that the Hotel has no

            goodwill (intangible assets). Within the bankruptcy context, this methodology is referred

            to as a balance sheet test.

   70.      It is not clear whether a balance sheet test rises to the level of a business valuation.

            Statement on Standards for Valuation Services No. 1: Valuation of a Business, Business

            Ownership Interest, Security or Intangible Asset (“SSVS”) specifically addresses in its

            forward that business valuation may be performed for bankruptcy proceedings.25

            However, this engagement does not constitute the value of a traditional business or

            ownership in a business.

   71.      The limited liability company at issue, the Debtor, never actually commenced business

            operations. It is a holding company owning and attempting to redevelop a hotel. As such,

            it has value only to the extent that it owns assets that have value. In any case, I am not

            determining the fair market value of the entity, but adjusting the assets and liabilities to

            their fair market values, based on available information.

   72.      In Interpretation No. 1-01, “Scope of Applicable Services” of SSVS (“Interpretation”), the

            General Interpretation states, “In is the process of estimating value, professions judgement

            is used to apply valuation approaches and valuation methods as described in the SSVSs.”26


   25
      Statement on Standards for Valuation Services No. 1: Valuation of a Business, Business Ownership Interest, Security
   or Intangible, page 5.
   26
      SSVS, page 55, paragraph 2.
                                                                                                                     18
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 20 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

              The Interpretation clarifies that the standards do not apply to a mechanical computations

              that do not rise to the level of an engagement to estimate value, nor to use of values

              provided by the client or a third party.

   73.        The only place the Interpretation refers to solvency is in Illustration 12h referring to tax

              planning associated with the discharge of indebtedness under IRC section 108. The

              definition of insolvency under IRC section 108 is similar to that in bankruptcy, “insolvency

              results from an excess of liability over the fair market value of assets.” The Interpretation

              states that, “If

              a.       The company must rely on the insolvency provisions of IRC section 108;

              b.       One or more of the assets for which value is relevant under IRC section 108 is a

                       subject interest (that is, a business, business ownership interest, security or

                       intangible asset);

              c.       The company or a third party does not provide the valuation; and

              d.       The member applies valuation approaches and methods, and uses professional

                       judgement to value the subject interest(s) for purposes of the IRC section 108(d)(3),

              [SSVS] applies.”27

   74.        The solvency analyses presented in Affidavits prepared October 17, 2108 and November

              21, 2018 do not rise to this level since, no business or business interest was valued using

              the application of valuation methods and professional judgement. Although an asset

              approach framework was used, no independent values were determined in the mechanical

              computation of insolvency at that time.




   27
        Excerpted from SSVS, Interpretation, pages 64-65, paragraphs 45-46.
                                                                                                         19
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 21 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

      75.   However, in this Expert Report, it is possible that the calculation of the fair market value

            of the Mortgage Note due to KK-PB might be considered to rise to the level of a business

            valuation, although no business valuation judgement was used in the mathematical

            calculation of the fair market value. Therefore, I have considered the necessary factors as

            outlined in SSVS in my solvency calculation.

      76.   In this Expert Report, I do not express an opinion of value, but rather an opinion of

            solvency.

IX.         REAL ESTATE APPRAISAL

      77.   In arriving at my opinion of solvency, I have relied upon the real estate appraisal performed

            by Jeffery S. Brown (“Mr. Brown”) of Cushman & Wakefield of the Palm House dated

            December 26, 2018 for market values as of August 30, 2013 and March 28, 2014 (“Real

            Estate Appraisal”). Mr. Brown holds the designation of MAI and is a Florida State-

            Certified Real Estate Appraiser.

      78.   The appraisal is for the property located at 160 Royal Palm Way, Palm Beach, Florida

            (“Hotel”) owned by the Debtor.

      79.   Mr. Brown provided an opinion on the retrospective market value of the Hotel as of August

            30, 2013 and March 28, 2014.




      80.   In his appraisal, he addressed the history of the property, the progress of its development,

            the relevant national economic and local conditions, the outlook for the hospitality industry

            (both nationally and locally), competition, and the goodwill associated with the project.

                                                                                                        20
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 22 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

      81.        His appraisal relied upon an income capitalization method and a sales comparison

                 approach. The results of the two methods were within 1% of each other.

      82.        I have relied upon these market values for my opinion of solvency.

 X.              BALANCE SHEET TEST – AUGUST 31, 2013

      83.        Using the QuickBooks records of the Debtor as a starting point, the following balance

                 sheets present the assets and liabilities recorded for the respective dates:28

                 Historical Balance Sheets                                 August 31, 2013 March 29, 2014
                 Cash                                                      $           -   $    214,181.84
                 Vehicle (Maserati)                                                              65,000.00
                 Loan to NJL                                                                    125,000.00
                 Accounts Payable                                                                  (166.35)
                 Due to USREDA                                                                 (536,200.00)
                 Retainage Received                                                          (2,975,000.00)
                 Deficit                                                   $           -   $ (3,107,184.51)


      84.        First I adjusted the August 31, 2013 balance sheet for the following:

                                                                           August 31, 2013                    August 31, 2013
                                                                             Historical                       Balance Sheet -
                                                                            Balance Sheet   Adjustments         Fair Value       Ref
                  Cash                                                     $           -   $ 2,601,397.46     $ 2,601,397.46     (a)
                  Real Estate                                                                19,200,000.00      19,200,000.00    (b)
                  Liens and Obligations                                                        (832,517.70)       (832,517.70)   (c)
                  Outstanding Balance Due to Van Linda Iron Works                                (8,911.00)         (8,911.00)   (d)
                  Outstanding Balance Due to New Haven Contracting South                     (5,458,335.00)     (5,458,335.00)   (e)
                  Cash due to Straub from Closing                                            (6,211,000.00)     (6,211,000.00)    (f)
                  Mortgage - KK-PB Financial, LLC                                           (18,791,625.67)    (18,791,625.67)   (g)
                  Deficit                                                  $           -   $ (9,500,991.91)   $ (9,500,991.91)


                 a. Cash: The cash in the bank at August 31, 2013 was $2,705,360.05. However, the

                     Debtor had outstanding checks totaling $103,962.59. The cash balance adjusted for the

                     outstanding checks was $2,601,397.46.

                 b. Real Estate: Based on the Real Estate Appraisal of $19,200,000, as previously

                     discussed.


      28
           QuickBooks records were recovered from computers located at the Debtor’s premises on November 13, 2018.
                                                                                                                        21
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 23 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

           c. Liens and Obligations: Based on the amounts reflected on the settlement sheet, the

               following liens and obligations were due:

               Escrow Liens/Retainage        $   133,442.00
               Escrow A/C                         25,000.00
               Escrow Fines $2,000 per day       586,000.00
               Cleary Lien                        82,374.75
               VCNA Prestige Granite               5,700.95
                                             $   832,517.70



                  i.   An escrow account was to be set up for $744,442 for the amounts indicated as

                       “Escrow”, however, no such account was established, and as such they remain

                       obligations of the Debtor.

                 ii.   Mr. Evans testified that he never set up an escrow account to pay the debts of

                       Debtor after the closing.29

                iii.   This is consistent with my asset tracing, since the balance of the Evans IOTA

                       account was only $9,852.72, insufficient to cover setting up the escrow account

                       to pay these debts.30

                iv.    The Cleary Lien and the VCNA Prestige Granite liabilities were not paid from

                       the Evans IOTA account either.

                 v.    As of August 31, 2013 these amounts were also still outstanding.

                vi.    Counsel for the Debtor has been working to identify additional amounts due as

                       of the balance sheet test date. Any such obligations identified would only

                       deepen the Debtor’s insolvency.          At such time when this information is

                       available, it would be appropriate to adjust the balance sheet.



   29
    Evans Deposition, October 19, 2015, 20:3-22.
   30
     The escrow sub-account balance is the same on both the 2/17/17 and the 5/23/14 versions of the Evans IOTA
   Account QuickReports.
                                                                                                           22
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 24 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

           d. Outstanding Balance Due to Van Linda Iron Works: Based on invoices provided by

               Van Linda Iron Works, the balance of $8,911 has been recorded.

           e. Outstanding Balance Due to New Haven Contracting South. Based on an AIA

               Document G702, Application and Certificate for Payment for the period August 15,

               2013, the Debtor owed New Haven Contracting South $5,458,335. 31

           f. Cash Due to Straub from Closing: The closing statement reflects cash due to Mr. Straub

               of $6,220,920.86. On September 11, 2013, the Debtor paid Mr. Straub $6,211,000. I

               have shown the $6,211,000 as the amount due.

           g. Mortgage – KK-PB Financial, LLC. The Debtor assumed a mortgage due to KK-PB

               Financial LLC with a face amount of $27,468,750.00.

                   i. The debt had a stated interest rate of prime plus 2%, but not less than 6%.

                   ii. The default rate of the loan was 10%.

                  iii. Interest was waived for the first fourteen months of the debt and then debt

                       service, starting November 1, 2014 was payable based on a ten year

                       amortization.

                  iv. The monthly debt service was $304,959.44.

                   v. The loan amortization schedule prepared erroneously was calculated showing

                       the start date of the loan as October 1, 2014, when in fact interest did not start

                       to accrue until November 1, 2014.




   31
      This document was retrieved from the computer of New Haven Contracting South maintained at the Debtor’s
   principal place of business.
                                                                                                          23
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 25 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                      vi. In order to state a loan at its fair market value, it is necessary to recalculate the

                            loan principal to take into condition interest at prevailing rates.32 While the

                            stated rate was prime plus 2%, but not less than 6%, the financing obtained from

                            Revere Capital, a hard money lender, was at a rate of 14%. I have recalculated

                            the value of the loan based on the following assumptions:


                                              Value of KK-
                                 Rate         PB Obligation
                                  6%             25,607,741
                                 14%             18,130,958

                      vii. I discussed the interest rate with Cary Glickstein, the Court Appointed Manager

                            for the Debtor. Based on my discussion with him and supported by the Revere

                            loan collateralized by the Hotel, I have calculated the fair market value of the

                            mortgage based on a market rate of 14% rate at the time of the mortgage.

      85.     As shown above, the Debtor fails the Balance Sheet Test for solvency as of August, 31

              2013, immediately after the transfer of the member interest of the Debtor.

XI.           BALANCE SHEET TEST – AUGUST 31, 2013

      86.     I then went through the same steps to adjust the balance sheet for March 29, 2014.




      32
        I used TValue, a software program which does time value of money calculations, to solve for the fair market value
      of the principal of the note based on the payment terms and the rate.
                                                                                                                      24
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 26 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                                                         March 29, 2014                                         March 29, 2014
                                                          Historical     Balances from                          Balance Sheet -
   Historical Balance Sheets                             Balance Sheet August 31, 2013        Adjustments          Fair Value       Ref
   Cash                                                  $ 214,181.84                                           $     214,181.84    (a)
   Vehicle (Maserati)                                         65,000.00                                                65,000.00    (b)
   Loan to NJL                                               125,000.00                                               125,000.00    (c)
   Real Estate                                                               19,200,000           500,000.00       19,700,000.00    (d)
   Accounts Payable                                             (166.35)                                                 (166.35)   (e)
   Additional Fines                                                                              (420,000.00)        (420,000.00)    (f)
   Liens and Obligations                                                        (832,517.70)                         (832,517.70)   (g)
   Outstanding Balance due to Van Linda Iron Works                                (8,911.00)       (2,785.00)         (11,696.00)   (h)
   Outstanding Balance due to New Haven Contracting South                     (5,458,335.00)    3,247,000.00       (2,211,335.00)    (i)
   Due to USREDA                                               (536,200.00)                                          (536,200.00)    (j)
   Retainage Received                                        (2,975,000.00)                                        (2,975,000.00)   (k)
   Palm House Hotel LLLP funds advanced to Galle and Evans                                     (7,630,000.00)      (7,630,000.00)    (l)
   Mortgage - KK-PB Financial, LLC                                           (18,791,625.67)     (865,336.80)     (19,656,962.47)   (m)
   Deficit                                                 $ (3,107,184.51) $ (5,891,389.37) $ (5,171,121.80)   $ (14,169,695.68)


              a. Cash: there was no adjustment necessary to the cash balance.

              b. Vehicle (Maserati): The Debtor had recorded the purchase of a Maserati on its books

                  at a cost of $65,000.

                        i. The car had a manufacturer’s suggested retail price (“MSRP”) of $118,900

                            when new.33

                       ii. Since the book value is almost half of the MSRP, I have not adjusted the value.

                      iii. Four years later, in 2018, the Debtor was able to take possession of the vehicle

                            and sell it at auction for $37,500.

              c. Loan to NJL: Two advances in excess of the amounts charged to contractor fees were

                  posted, November 26, 2013 and December 23, 2013 totaling $125,000.

                        i. No payments were ever made on these advances.

                       ii. No interest was ever charged or collected on the advances.

                      iii. To err in favor of the Debtor, this asset has not been adjusted.




   33
        https://www.motortrend.com/cars/maserati/granturismo/2011/.
                                                                                                                                     25
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 27 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

         d. Real Estate: The real estate has been adjusted to its March 30, 2014 appraised value of

            $19,700,000.

         e. Accounts Payable: Counsel for the Debtor has been working to identify additional

            amounts due as of the balance sheet test date. Any such obligations identified would

            only deepen the Debtor’s insolvency. At such time when this information is available,

            it would be appropriate to adjust the balance sheet.

         f. Additional Fines: The Town of Palm Beach is charging fines of $2,000 per day to the

            Debtor for each day until the construction has been completed. Since August 30, 2013,

            an additional 210 days had passed without completing construction. The additional

            finds that accrued during this period were $420,000.

         g. Liens and Obligations: There has been no change to this amount.

         h. Outstanding Balance due to Van Linda Iron Works: Based on invoices provided by

            Van Linda Iron Works, the balance has been adjusted to $11,696.

         i. Outstanding balance to New Haven Contracting South: The balance due to New Haven

            Contracting South has been reduced by the total advances from the Debtor of

            $2,697,000, assumed to be payment for past fees.           Additionally, New Haven

            Contracting South was paid $550,000 out of the proceeds from the Revere Loan. The

            balance due was also reduced by this payment.

         j. Due to USREDA: The two advances to the Debtor were made in November 2013. No

            adjustment has been made.

         k. Retainage Received: This account represents amounts advanced from USREDA and

            SARC, directly or through the Evans IOTA account between December 23, 2013 and

            March 24, 2014. No adjustment has been made.

                                                                                                26
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 28 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

           l. Palm House Hotel, LLLP Funds Advanced to Galle IOTA and Evans IOTA accounts:

               Funds were advanced to the Galle IOTA account and the Evans IOTA account prior to

               the transfer of the membership interest. The following table summarizes the transfers

               and the source of funds:

                 Funds Advanced Prior to Closing on behalf of Palm House Hotel LLLP

                      Date          Source         Trust Account              Amount
                   11/6/2012     USREDA           Galle                   $    1,500,000
                   1/11/2013     SARC             Galle                          500,000
                   1/18/2013     SARC             Galle                          500,000
                    2/5/2013     SARC             Galle                          500,000
                   7/15/2013     SARC             Evans                        1,500,000
                   8/26/2013     SARC             Galle                          900,000
                   8/28/2013     SARC             Evans                        2,000,000
                   8/29/2013     SARC             Evans                          230,000
                                                                          $    7,630,000


               I have made an adjustment to record these advances as liabilities of the Debtor.

           m. Mortgage – KK-PB Financial, LLC: The prime interest rate did not change between

               the date of the loan and the date it was recorded, so I used the same interest rate of 14%

               in calculating the fair market value of the Mortgage at $19,656,962.47.

XII.     COMPENSATION FOR STUDY AND TESTIMONY

   87.     Yip Associates will be compensated based on the various services rendered and the level

           of skill and responsibility required. The rates for our service are between $195 and $500

           per hour, plus out-of-pocket expenses that may be incurred connection with this matter.

           My hourly billing rate is $495. My compensation is not contingent on the outcome of this

           litigation.

   88.     Whereas to the extent that discovery in this case is still ongoing, documents or other

           information may be produced subsequent to this report. The contents of such subsequent

           discovery may warrant modification of the opinions expressed herein.              I have no

                                                                                                      27
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 29 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

          responsibility to update this report for events and circumstances occurring after December

          28, 2018. However, I reserve the right to review the information and opinions included in

          this report including schedules and/or to further supplement this report upon receipt of any

          additional information or discovery.

   Respectfully Submitted,




   Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV

   Yip Associates

   December 28, 2018




                                                                                                   28
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 30 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018




                                EXHIBIT 1




                                                                            29
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 31 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                                     Source of Information


   I have relied upon the following sources of information as well as those sources cited throughout
   my report.
         Real Estate Appraisal by Jeffery S. Brown (“Mr. Brown”) of Cushman & Wakefield of the
          Palm House dated December 26, 2018 for market values as of August 30, 2013 and March
          28, 2014 of property located at 160 Royal Palm Way, Palm Beach, FL.
         160 Royal Palm, LLC Bank of America account xxx3405 records.
         160 Royal Palm, LLC Regions accounts xxx 7918 and xxx6064 records.
         160 Royal Palm, LLC General Ledger covering November 15, 2013 to September 4, 2014.
         160 Royal Palm, LLC check register for the period from January 1, 2013 to August 30,
          2013.
         Palm House Hotel, LLLP PNC account xxx8336 records
         South Atlantic Regional Center, LLC PNC accounts xxx7626 and xxx8469 records.
         USREDA Inc. PNC account xxx8485 records.
         USREDA LLC PNC account xxx5593 records.
         Closing Statement dated August 30, 2013 and related documents including Purchase and
          Sale Agreement, Amended Agreements, As Is Agreement, Assignment of Member
          Interest, Escrow Agreement, Note and Mortgage.
         Balance Sheets and Income Statements for 160 Royal Palm, LLC for August 31, 2013 and
          March 29, 2014 from QuickBooks and related detail schedules.
         ERSHAL-0041.
         Leslie Robert Evan & Associates, P.A. Account QuickReports dated stamped February 17,
          2017 and May 24, 2014 and related documentation of transactions.
         Craig Galle IOTA account records and supporting documents.
         DB Private Wealth Mortgage, Ltd. V Robert V. Matthews, et al., Case No.
          502011CA014062XXXXMBAW, 15th Judicial Circuit, Palm Beach County, FL.
         AIA Document G702 for the period August 15, 2013.
         Transaction Report for payments made to New Haven Contacting South for the period
          August 31, 2013 through March 29, 2014.
         The Palm House Contractor/Vendor Balances dated August 29, 2013.
         Court documents related to the auction of the Maserati.
         EB-5 investor list.
         Revere Capital Management, LLC loan documents.
         www.sunbiz.org.
         https://www.pbcgov.org/papa/.
         https://www.motortrend.com/cars/maserati/granturismo/2011/.
         https://pbctax.manatron.com.
         https://www.jpmorganchase.com/corporate/About-JPMC/historical-prime-rate.htm.

                                                                                                 30
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 32 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

         https://newsroom.bankofamerica.com/system/files/Bank_of_America_Prime_Rate_Histo
          ry_1999-present_2.pdf.
         11 U.S. Code § 101.
         11 U.S. Code § 548.
         Section 726, Florida Statute.




                                                                                        31
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 33 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018




                                EXHIBIT 2




                                                                            32
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 34 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018



                              MARCIE D. BOUR, CPA
   Education        B.B.A., Major in Accounting, with Distinction, Emory University
                    (1984)
   Professional     Yip Associates, Partner, Forensic Accounting and Litigation Services
   History          (April 2015-)
                    Marcie D. Bour, CPA, P.A./Florida Business Valuation Group,
                    Forensic Accounting and Litigation Consulting Services, President
                    (March 2003-)
                    Valuation & Forensic Partners, LLC, Managing Director (2013-2014)
                    Fiske & Company, Certified Public Accountants, Director Litigation
                    Consulting Services (October 1999 - February 2003)
                    Pinchasik, Strongin, Muskat, Stein & Co., Senior Manager (October
                    1998 - October 1999)
                    Marcie D. Bour, CPA, Self Employed Litigation Consultant (May
                    1998 - October 1998)
                    Kapila & Company, Manager (January 1998 - May 1998)
                    Rachlin, Cohen & Holtz, Certified Public Accountants, Manager,
                    Litigation Consulting and Business Valuation (October 1995 - January
                    1998)
                    Bour & Yaverbaum, P.C. Certified Public Accountants, Pennsylvania,
                    President and Managing Shareholder (May 1990 - August 1995)
                    Felty & Company, Certified Public Accountants, Pennsylvania,
                    Director of Taxes (September 1986 to May 1990)
                    Laventhol & Horwath, Pennsylvania, Tax Specialist (July 1984 -
                    September 1986)
   Licenses &       Certified Public Accountant, Florida (Pennsylvania, inactive)
   Accreditations   Accredited in Business Valuation
                    Accredited in Business Appraisal Review
                    Business Valuator Accredited for Litigation (credential retired 2012)
                    Certification in Distressed Business Valuation
                    Certified Valuation Analyst
                    Certified Fraud Examiner
                    Master Analyst in Financial Forensics (formerly Certified Forensic
                    Financial Analyst)
                    Qualified Arbitrator, Florida

                                                                                            33
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 35 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                  Licensed Real Estate Broker, Florida (1983-1991)

   Professional   Member, American Institute of Certified Public Accountants (AICPA):
   Affiliations   Forensic and Valuation Section
                  Member, Florida Institute of Certified Public Accountants (FICPA):
                  Valuation, Forensic Accounting and Litigation Services (VFALS)
                  Section Resource Council (2006-2013); Chair VFALS Section Steering
                  Committee (2013-2014); Chair 2012 VFALS Conference Planning
                  Committee
                  Member, FICPA North Dade South Broward Chapter: Board of Directors
                  (2002-2005, 2009 -2017); President (2008-2009): President Elect (2007-
                  2008); Treasurer (2005-2007); CPE Chair (2005)
                  Affiliate Member, American Bar Association: Litigation, Intellectual
                  Property Law, Business Law and Family Law Sections
                  Affiliate Member, Florida Bar: Family Law and Business Law Sections
                  Member, National Association of Certified Valuators and Analysts
                  (NACVA): Executive Advisory Board (2008); Litigation Forensics
                  Board Member (2006-2008); Chair, Litigation Track of 2005 Annual
                  Conference; Co-Chair, Litigation Track of 2006 Annual Conference; Co-
                  Chair Advanced Business Valuation Track of 2007 Annual Conference;
                  Consultants’ Training Institute, Instructor “Calculating Business
                  Damages”; Team Leader and Instructor, “Loss of Business Income
                  Claims Workshop”
                  Member, Association of Certified Fraud Examiners
                  Member, Institute of Business Appraisers (2002-2012): Board of
                  Governors (2008-2011, Chair 2011-2012); 2010 Annual Symposium
                  Chair; 2011 Volunteer of the Year Award
                  Member, 17th Judicial District of Florida Grievance Committee (1998-
                  2001, 2004-2007, 2010-2013)
                  Member, Florida Bar Unlicensed Practice of Law Committee (2001-
                  2004, 2016-)
                  Member (through 2017) American Woman’s Society of Certified Public
                  Accountants (AWSCPA): South Florida Affiliate Board Member (2006-
                  2013; 2015-2017); South Florida Affiliate President (2014-2015); South
                  Florida Affiliate President Elect (2013-2014); 2013 AWSCPA National
                  Public Service Award
   Range of       Extensive experience performing litigation consulting in areas of
   Experience     valuation, proof of damages, proof of lost profits, forensic accounting
                  and fraud examination. Assistance with discovery, site and document
                  inspections, document management, research, strategy, deposition and
                  trial preparation. Expert deposition or trial testimony in Federal and
                                                                                            34
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 36 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                      State Courts regarding shareholder disputes, matrimonial matters,
                      damages, alter ego and usury cases.
                      Trademark licensure and patent infringement issues including
                      valuation, lost profits, and reasonable royalty rates. Litigation
                      consulting regarding franchise relationships in areas of damages
                      related to breach of contract, proof of lost profits and causation.
                      Consulting with regard to various employment issues including lost
                      wages/earnings, lost profits, lost benefits, and mitigation in
                      discrimination, wrongful death, personal injury, and wrongful
                      termination.
                      Litigation consulting regarding divorce cases including discovery,
                      forensic accounting with regard to hidden assets, tax issues including
                      fraud, valuation, equitable distribution and other economic
                      considerations.
                      Business valuations prepared for various purposes involving a wide
                      variety of industries including healthcare, retail, professional services,
                      marketing, insurance, real estate, marine, Internet-based, technology,
                      travel, trucking, packaging, light manufacturing, and
                      wholesale/distribution. Also valuations for undivided interests in real
                      estate.
                      Non-litigation services provided for real estate clients, consulting with
                      counsel regarding various tax issues, review property management
                      systems for various properties to determine accuracy of reporting,
                      construction costs and due diligence.
                      Tax experience includes research and compliance for individuals and
                      small to medium size businesses, review and supervision, tax planning
                      and expert testimony regarding QDROs.
   Publications and   A New Look at an Old Question: are pass through entities worth more
   Speaking           than C corporations?, Southeast Chapter of Business Appraisers
   Engagements        Annual Conference, Atlanta, GA (February 2018)
                      Industry and Company Research for the Risk Assessment Process,
                      FICPA Accounting & Business Show, Ft. Lauderdale, FL (September
                      2017)
                      Back to School: Lessons in industry and company research for the risk
                      assessment process, South Florida Affiliate of American Women’s
                      Society of CPAs, Davie, FL (June 2017)
                      Coauthor, Financial Valuation Applications and Models, Fourth
                      Edition, Wiley, 2017
                      Misadventures in Accounting: A forensic accounting perspective,
                      FICPA University of Florida Accounting Conference, Gainesville, FL
                      (November 2016); FICPA Mega Conference, Orlando, FL (June
                                                                                                   35
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 37 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                  2016); Southeast Chapter of Business Appraisers, Annual Conference,
                  Atlanta, GA (September 2015); FICPA North Dade South Broward
                  Chapter, Fort Lauderdale, FL (February 2015); FICPA South Dade
                  Chapter, Miami, FL (February 2015)
                  Expert Panel: Common Mistakes in Business Valuation, Southeast
                  Chapter of Business Appraisers, Annual Conference, Atlanta, GA
                  (September 2015)
                  Cost of Capital: A Case Study Approach, NACVA Florida
                  Conference, Coral Springs, FL (December 2014)
                  Crossing the Bridge between Valuation and Litigation: How Valuation
                  changes when the intended use is litigation, Southeast Chapter of
                  Business Appraisers, Annual Conference, Atlanta, GA (September
                  2014)
                  What Business Appraisers Need to know about Litigation: A Non-
                  Lawyer Expert’s Viewpoint, American Business Appraisers, Annual
                  Conference, San Francisco, CA (April 2014)
                  Business Interruptions: A primer to policy provisions and loss claims,
                  NACVA and the CTI, 2013 Annual Consultants’ Conference
                  Washington, DC (June 2013)
                  Benchmarking Data: Do you know enough about the data? Tennessee
                  Society of CPAs, Southeast Forensic & Valuation Service Conference,
                  Nashville, TN (October 2013); FICPA Valuation Forensic Accounting
                  and Litigation Services Conference, Fort Lauderdale, FL (January
                  2013); Southeast Chapter of Institute of Business Appraisers, Annual
                  Conference, Atlanta, GA (September 2012)
                  “Do Business Valuations and Lost Profits Methodologies Produce the
                  Same Damage Results?” Dunn on Damages: The Economic Damages
                  Report for Litigators and Experts, Issue 5, Winter, 2011
                  Application of the Transaction Method, AICPA Business Valuation
                  Conference, Las Vegas, NV (November 2011)
                  Using the Direct Market Data Method, Institute of Business
                  Appraisers/NACVA, Southeast Chapter Conference, Atlanta, GA
                  (September 2011)
                  Calculations of Damages for Litigation, FICPA Accounting Show,
                  Fort Lauderdale, FL (September 2011)
                  Ibbotson and Duff & Phelps: You can’t just mix and match, NACVA,
                  2011 Annual Consultants’ Conference, San Diego, CA (June 2011)
                  Coauthor, Financial Valuation Applications and Models, Third
                  Edition, Wiley, 2011


                                                                                           36
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 38 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                  Transaction Databases Update: Pratt’s Stats®, BIZCOMPS® and the
                  IBA, VPS STRAIGHTtalk Series Webinar (May 2011)
                  Cost of Capital, Institute of Business Appraisers, Southeast Regional
                  Conference, Atlanta, GA (October 2010)
                  Publish blog at http://www.bizvalblog.com
                  Calculation of Economic Losses Due to Catastrophic Events,
                  NACVA, Webinar Moderator (July 2010)
                  Loss Claims Resulting from the Deepwater Horizon Oil Spill and the
                  BV Claims Process, NACVA, Webinar Moderator (July 2010)
                  “Liability Insurance: Covering business interruptions when they
                  happen,” AccountingWeb.com, November 2009
                  “What Every CPA Should Know About Business Valuation: Part
                  Two, Fundamentals and Form,” AWSCPA National News, October
                  2008
                  S Corporations: Are they worth more than C Corporations?, Institute
                  of Business Appraisers, Southeast Chapter Conference, Atlanta, GA,
                  (September 2008)
                  “What Every CPA Should Know About Business Valuation: Part
                  One, Fundamentals and Form,” AWSCPA National News, February
                  2008
                  What Every Accountant Should Know About Business Valuation,
                  AWSCPA/ASWA Joint Conference, Orlando, FL (October 2007)
                  “Business Valuation in Litigation: Where NOT to Cut Corners,”
                  National Litigation Consultants’ Review, Volume. 7, Issue 1, June
                  2007
                  The Relevance of Revenue Ruling 59-60 to Business Valuations
                  Today: FICPA Florida Accounting & Business Expo™, Orlando, FL
                  (May 2007); FICPA’s 22nd Annual Accounting Show, Fort
                  Lauderdale, FL (Sept 2007)
                  Valuation Issues for Professional Practices, FICPA North Dade South
                  Broward Chapter, Fort Lauderdale, FL (January 2007)
                  Business Valuation v. Lost Profits: Reconciling the Inherent
                  Differences in Methodologies for Measuring Damages, NACVA,
                  Thirteenth Annual Consultants’ Conference, San Francisco, CA (June
                  2006)
                  “Valuation Issues in E-Business,” co-author, paper presented at the
                  Society for Advancement of Management, 2006 International
                  Business Conference, Orlando, FL (April 2006)


                                                                                          37
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 39 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018

                  Exposure Draft – Proposed Statement on Standards for Valuation
                  Services: the Impact on CPAs, FICPA North Dade South Broward
                  Chapter, Hollywood, FL (July 2005); AWSCPA South Florida
                  Affiliate, Fort Lauderdale, FL (February 2006)
                  Calculation of Lost Profits Damages: Methods, Deductible Costs and
                  Other Key Issues, NACVA, Twelfth Annual Consultants’ Conference,
                  Philadelphia, PA (June 2005)
                  Comparison of Economic Damages and Business Valuation
                  Methodologies, Webinar Presented by Shannon Pratt and Business
                  Valuation Resources, Speaker (February 2005)
                  Business and Commercial Damages: Lost Profits, Institute of
                  Business Appraisers, Southeast Chapter Conference, Atlanta, GA
                  (September 2004)
                  Business and Commercial Damages, Florida Atlantic University,
                  Forensic Accounting Conference, Fort Lauderdale, FL (June 2004)
                  Instructor, Master Class, Business & Commercial Damages, Institute
                  of Business Appraisers, Annual Conference, Orlando, FL (June 2003)




                                                                                       38
Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 40 of
                                      43
   Expert Report of Marcie D. Bour
   December 28, 2018




                                EXHIBIT 3




                                                                            39
                                                  Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                               Testimony Log - Prior Four Years

        Date of                                                                                                                           Plaintiff/     Type of
       Testimony                     Case Style                          Case No.                Jurisdiction          Attorney           Defendant     Testimony
                                                                                                                                                                        December 28, 2018




                                                                                                                    James R.
                    The Patriot Group, LLC, Plaintiff v. James R. Case No.:3:14-cv-278 United States District Court Welborn, Jr.,
     January 2015   Palmer, Defendant                             (RNC)                of Connecticut               Esq.                 Defendant Deposition
                                                                  Case No.: FMCE2014- 17th Judicial Circuit,        Nancy Brodski,       Wife/
     June 2015      Marin v. Dzikoski                             00272 (35)           Broward County Florida       Esq.                 Respondent Deposition
                                                                  Case No.: CACE 13- 17th Judicial Circuit,         Bruce Berman,
                                                                                                                                                                        Expert Report of Marcie D. Bour




     July 2015      Acarra LLC v. VizuALL d/b/a ScheduALL         003968               Broward County Florida       Esq.                 Plaintiff     Deposition

                    KD Healthcare Co, USA, Inc. vs. MS             Case No.: 15-003161    11th Judicial Circuit, Miami- Joshua Martin,
     August 2015    Marketing, Inc.                                CA 01 (40)             Dade County Florida           Esq.             Defendant     Deposition

                    KD Healthcare Co, USA, Inc. vs. MS             Case No.: 15-003161 11th Judicial Circuit, Miami- Joshua Martin,
                                                                                                                                                                                                           43




     August 2015    Marketing, Inc.                                CA 01 (40)          Dade County Florida           Esq.                Defendant     Hearing
                    Terry Berger and Albert Berger vs. National    Case No.:
                    General Insurance Online, Inc. and RLI         502014CA010763XXX 15th Judicial Circuit, Palm Randy C.
     September 2015 Insurance Company                              XMB                 Beach County Florida          Golden, Esq.        Plaintiff     Deposition
                    Norwood Investments One, LLC, itself and
                    on behalf of North Armenia Holdings, LLC, v.
                    North Armenia Holdings, LLC, Pink Cat,
                    LLC, Dali Investments, LLC, Ronald David
                    Greer, Liza Perdomo, DMG, QOL, LLC, and        Case No. CACE 14-      17th Judicial Circuit,
     September 2015 Hillcrest Proprety Holdlings, LLC.             021394                 Broward County Florida       Eric Rosen, Esq. Plaintiff      Deposition

                                                                   Case No.:              11th Judicial Circuit, Miami- Christopher
     December 2015 Clement Bourgoin v. Myriam Nabizada             13027478CA01           Dade County Florida           Leigh, Esq.      Plaintiff     Trial
                   PSP MRC Debt Portfolio S 1 P vs. Project        Case No.: 2013-CA-     9th Judicial Circuit, Orange James M.
     March 2016    Orlando LLC, et al.                             005076-O               County Florida                Talley, Esq.     Defendant     Deposition
                   Stylian Cocalides v. Raul D. Segredo and        JAMS Arbitration No.                                 Peter F. Valori,               Arbitration
     May 2016      Avionica, Inc. and Archeion Holdings, LLC       14600002440            Arbitration                   Esq.             Plaintiff     Proceedings




40
                                                                                                                                                                     Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 41 of
                                                    Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                                                                                                                        December 28, 2018




                                                                 Testimony Log - Prior Four Years

        Date of                                                                                                                           Plaintiff/     Type of
       Testimony                       Case Style                            Case No.               Jurisdiction            Attorney      Defendant     Testimony
                    William J. Hebding, Individually and as Trustee
                                                                                                                                                                        Expert Report of Marcie D. Bour




                    of The Pamela M. Hebding Trust A-1; Triad          Case No.:
                    Services, Inc. v. Cecilia Kresty, Daniel Kresty,   502016CA001438XXX 15th Judicial Circuit, Palm Scott G.
     August 2016    Skill-Metric Machine and Tool, Inc.                XMBAD             Beach County Florida        Hawkins, Esq.       Plaintiff     Deposition
                    In Re: The Marriage of James L. Fleming and
                    Dorothea C. Fleming v. James L. Fleming and        Case No.: 01-2015-DR- 8th Judicial Circuit,      Justin Jacobson, Wife/
     September 2016 Tropic Traditions, Inc.                            3543                  Alachua County Florida     Esq.             Respondent Trial
                    Top Secret Nutrition LLC v. FHG Corporation
                                                                                                                                                                                                           43




                    d/b/a Capstone Nutrition f/k/a Integrity                                                            Jesse Bernheim,                Arbitration
     December 2016 Nutraceuticals                                                            Arbitration                Esq.            Plaintiff      Proceedings
                    William J. Hebding, Individually and as Trustee
                    of The Pamela M. Hebding Trust A-1; Triad          Case No.:
                    Services, Inc. v. Cecilia Kresty, Daniel Kresty,   502016CA001438XXX 15th Judicial Circuit, Palm Scott G.
     January 2017   Skill-Metric Machine and Tool, Inc.                XMBAD             Beach County Florida        Hawkins, Esq.       Plaintiff     Deposition

     March 2017,     Dreamhouse Entertainment, LLC and Latele          Case No.: 12-16082    11th Judicial Circuit, Miami- Robert Einhorn,
     April 2017      Novela Network, LLC v. Olympusat, Inc.            CA 30                 Dade County Florida           Esq.            Defendant   Depositions
                                                                       Case No.:
                     Daniel R. Smith & Associates v. Al Edlredge,      50201CA016887XXX      15th Judicial Circuit, Palm Gerald F.
     October 2017    et al.                                            XMB                   Beach County Florida        Richman, Esq.   Plaintiff     Trial




41
                                                                                                                                                                     Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 42 of
                                                                                                                                                                              December 28, 2018




                                                     Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                  Testimony Log - Prior Four Years

        Date of                                                                                                                                  Plaintiff/     Type of
       Testimony                       Case Style                           Case No.                   Jurisdiction             Attorney        Defendant      Testimony
                                                                                                                                                                              Expert Report of Marcie D. Bour




                    Preserve Grove Isle, LLC and Grove Isle          Case No.: 15-
                    Associates, Inc. vs. Grove Isle Yacht & Tennis   009106CA04 (Limited
                    Club, LLC, Grove Isle Club, Inc., and Grove Isle Consolidation with Case   11th Judicial Circuit, Miami-
     May 2018       Associates, LLLP                                 No. 17-007277 CA 04)      Dade County Florida           John Shubin, Esq. Defendant      Deposition
                    Express Logistics, LLC and Express Carriers                                                              James Beasley,
                    LLC v. General Elecric Company, Thomas           Case No. 2014 CA          15th Judicial Circuit, Palm   Esq. and Don
     July 2018      Kirschner and Frank Kirschner                    002358                    Beach County Florida          Fountain, Esq.    Plaintiff      Deposition
                                                                                                                                                                                                                 43




                    Maria Yip, as Trustee of Providence Financial
                    Investments, Inc. and Providence Fixed Income Case No. 16-20516-           United States Bankruptcy
                    Fund, LLC v. Wilton Perez and Financial          AJC; Case No. 16-         Court, Southern District of
     August 2018    Assurance Group, Inc.                            20517-AJC                 Florida, Miami Division       Bryan West, Esq. Plaintiff       Trial
                    Maria Yip, as Trustee of Providence Financial
                    Investments, Inc. and Providence Fixed Income Case No. 16-20516-           United States Bankruptcy
                    Fund, LLC v. Maxwell Ortiz Vega and Elinte Max AJC; Case No. 16-           Court, Southern District of
     September 2018 Consulting PSC                                   20517-AJC                 Florida, Miami Division       Bryan West, Esq. Plaintiff       Trial
                                                                                               United States Bankruptcy
                                                                                               Court, Southern District of
                                                                     Case No. 18-19441-        Florida, West Palm Beach      Philip J. Landau,
     November 2018 In re: 160 Royal Palm, LLC, Debtor                BKC-EPK                   Division                      Esq.              Debtor         Deposition




42
                                                                                                                                                                           Case 9:16-cv-81871-KAM Document 534-4 Entered on FLSD Docket 09/09/2019 Page 43 of
